July 03, 2009


Mr. Mike A. Hatchell
Locke Lord Bissell & Liddell, LLP
100 Congress Avenue, Suite 300
Austin, TX 78701-4042

Mr. Christopher Michael Portner
Reaud Morgan & Quinn, L.L.P.
P.O. Box 26005
Beaumont, TX 77720-6005
Honorable Donald J. Floyd
172nd District Court
1001 Pearl Street
Beaumont, TX 77701-3707

RE:   Case Number:  08-0625
      Court of Appeals Number:  09-08-00318-CV
      Trial Court Number:  E-159,183-Q

Style:      IN RE  E.I. DU PONT DE NEMOURS AND COMPANY

Dear Counsel:

      Today the Supreme Court of Texas issued opinions the  above-referenced
cause.     You    may    obtain    a    copy    of    the    opinions    at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like  the   opinions   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Lolita Ramos  |
|   |Ms. Carol Anne    |
|   |Flores            |